PER CURIAM.
Dissolution proceeding. Appellant-wife claims error was committed by the trial court in the division of the marital property of the parties and in the award of maintenance to her. An earlier appeal by appellant was dismissed and the case remanded to the trial court because certain marital property was not distributed by the decree. Owensby v. Owensby, 595 S.W.2d 31 (Mo.App.1980). Thereafter, the trial court entered its order dividing the remaining marital property and this appeal followed.
Respondent’s motion to dismiss the appeal is denied. We have carefully reviewed the trial transcript, the legal file, and the briefs of the parties. We conclude that the judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. Further, no abuse of discretion by the trial court is demonstrated and no error of law appears. Murphy v. Carron, 536 S.W.2d 30 (Mo.banc 1976). An opinion would be of no preceden-tial value.
The judgment is affirmed pursuant to Rule 84.16(b), Y.A.M.R.
All concur except PREWITT, P. J., and BILLINGS, J., recused.